Citation Nr: 0212388	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected left 
knee strain with minimal spurring, lateral tibial spine, 
currently evaluated as 20 percent disabling, with a separate 
10 percent rating for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1983 to May 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the RO in 
Philadelphia, Pennsylvania, which denied an increased rating 
for residuals of a left knee strain with spurring of the 
lateral tibial spine (hereinafter left knee disability).  The 
veteran filed a notice of disagreement in July 1999, and 
after issuance of a statement of the case in September 1999, 
timely perfected an appeal in October 1999.

The veteran requested a personal hearing before the Decision 
Review Officer at the RO, which was scheduled for December 
1999, but he failed to report.

By rating decision of May 2002, the RO increased the rating 
for residuals of left knee strain with spurring of the tibial 
spine to 20 percent under Diagnostic Code 5257, effective 
from May 2001.  The RO also granted service connection for 
left knee arthritis, assigning a 10 percent rating under 
diagnostic code 5010, effective from March 1999.  Inasmuch as 
a higher evaluation is available for the musculoskeletal 
disability, and the veteran is presumed to seek the maximum 
available benefit for a disability, the appeal continues.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Inasmuch as the VA 
regulations allow assignment of a separate rating for 
arthritis when rating knee disabilities, the Board will 
incorporate review of the current arthritis rating in the 
following opinion.

When this matter was first before the Board in January 2001, 
the case was remanded for further development.  In compliance 
with the remand, additional medical evidence has been 
received and a supplemental statement of the case has been 
issued.  The appeal is ready for adjudication.




FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
appeal has been obtained.  

2.  The veteran is not shown to have more than moderate 
recurrent subluxation or lateral instability of the left 
knee.

3.  The veteran is shown to have mild degenerative disease of 
the left knee, confirmed by x-ray findings, with a related 
noncompensable functional limitation due to pain on motion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of a rating higher 
than 20 percent for the service-connected left knee 
disability manifested by recurrent subluxation or lateral 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
7104 (West 1991& Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.71a including Diagnostic Code 5257 (2001).  

2.  The schedular criteria for a separate rating greater than 
10 percent for the service-connected left knee disability 
manifested by arthritis with painful motion have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 1991& Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a including Diagnostic Codes 5010, 5256, 5258, 
5260, 5261, 5262 (2001); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 
56703 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 
(1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has a history of left knee injury with multiple 
surgeries, and arthritis confirmed by x-rays. 
Review of the record reveals that a November 1997 progress 
note from the veteran's private physician, Dr. Browne, showed 
complaints of pain and tenderness in the left knee.  The 
veteran reported being able to stand for three hours a day 
and walk for two hours a day on an intermittent basis.  
Limited motion was noted in the left knee and right 
lumbosacral area and lower back.  Dr. Browne recommended 
avoidance of kneeling, twisting, crawling or climbing, and 
noted that light duty work was recommended, with lifting 
limited to 1-10 pounds.  The veteran could sit for six hours 
a day, stand for three hours a day, and walk up to two hours 
a day intermittently.

July 1995 magnetic resonance imaging (MRI) showed minimal 
joint fluid, with evidence of prior surgery.  There was no 
evidence of collateral or cruciate ligament disruption.  
There were no definite meniscal tears, but there was 
questionable small tear of the medial meniscal body.

On VA examination in February 1998, the veteran complained of 
frequent dislocation of the patella, with pain, weakness, 
swelling, and intercurrent knee aspirations, instability 
walking and fatigability.  He reported coldness, dampness and 
prolonged sitting or standing caused flareups, lasting a few 
hours, relieved with ice, heat or rest, and flare-ups which 
caused 50 -70 percent limitation of motion with total 
functional impairment due to excruciating pain.  On physical 
examination, a brace was used.  Range of motion testing 
showed extension of 0 degrees to 120 degrees flexion, with 
significant pain on end flexion.  Anterior and posterior 
drawer signs and McMurray's test were negative.  No laxity of 
the knee joint was noted, x-rays were normal, and the 
examiner's impression was chronic left knee arthralgia.

June 1998 magnetic resonance imaging (MRI) showed evidence of 
small joint effusion.  Bony structures were normal with 
menisci well-visualized and normal, as were collateral and 
cruciate ligaments and the patellar tendons. The knee did not 
give out laterally.  August through December 1998 
Certification of Health Care Provider forms for Family 
Medical Leave Act (FMLA) showed diagnosis of patellofemoral 
syndrome.  Light duty with occasional bending, squatting, 
reaching or carrying were allowed.  Crawling or climbing, 
kneeling, twisting, pushing or pulling were prohibited.  In a 
June 1998 Authorization for Medical Attention form, the 
physician recommended limitation to a sedentary job.

On June 1999 VA examination, the veteran complained of 
chronic pain, swelling, and use of a brace to stabilize the 
left knee.  On physical examination, there was a well-healed 
scar in the midline about eight inches long, and multiple 
arthroscopy scars.  A 10 degree valgus deformity of the left 
knee joint was noted, with tenderness, but no swelling, and 
no evidence of instability or locking at that time.  
Range of motion testing revealed flexion of 0 to 80 degrees, 
with no evidence of easy fatigability or incoordination, and 
no additional loss of range of motion due to fatigability or 
incoordination.  The examiner noted an impression of 
degenerative arthritis of the left knee joint.  In a July 
1999 rating decision, the RO denied an increased rating for 
instability and recurrent subluxation, and granted service 
connection for left knee arthritis, assigning a 10 percent 
rating. 

In June 2000 VA outpatient progress notes the veteran 
complained of recurrent left knee pain with giving way when 
going up and down stairs fifteen times a day at work.  He 
used Motrin 800mg as needed.  There was positive crepitus, 
swelling, and minimal pain.  No left extremity edema was 
present.  Negative medio-lateral laxity was noted, with 
negative drawer sign. June 2000 X-rays of the knee noted a 
normal left knee.

In October 2000, the veteran submitted various letters from 
VA orthopedic physicians, which indicated that he would 
benefit from employment not requiring prolonged standing or 
ambulation, or climbing steps or ladders.  Letters dated from 
March 1999 to October 2000 generally noted a chronic knee 
problem of severe osteoarthritis with intermittent flare-ups, 
and chronic pain, requiring 3-4 days of rest and no weight 
bearing.  In an April 1999 letter, the examiner noted surgery 
would be considered in 10 to 15 years as the problem 
progresses.

In an October 2000 statement, the veteran asserted that he 
had lost time from work, and had been denied work assignments 
due to his left knee disability.
When first before the Board in January 2001, the case was 
remanded for further development to obtain current medical 
records, and employment records showing time lost from work 
due to the left knee disability.

February 2001 VA outpatient progress notes listed severe 
patello-femoral disease of the left kneecap, and restricted 
strenuous activity.  There was positive crepitus of the 
patellofemoral articulation and no effusion.  No gross 
instability was noted.  Range of motion was 0 to 100 degrees.  
The examiner noted that the veteran has exhausted all 
modalities and was too young for total knee arthroplasty 
(TKA) given his level of disability, in that he can still 
perform his job in a limited fashion.  Treatment was 
continued with analgesics and knee brace.  February 2001 x-
rays of the knee noted no significant abnormalities.  

A March 2001 letter from the USPS indicated that the veteran 
had not worked at full capacity in his job description as a 
regular mail handler for several years, did not have an 
active claim for any job related illness or injury, and 
advised that he submit a request for light duty, with 
relevant medical documentation.  

April 2001 VA progress notes show complaints of chronic left 
knee pain and a slight limp.  There was no effusion, warmth 
or tenderness in the left knee.  May 2001 progress notes 
showed positive crepitus.  There was minimal joint 
tenderness, most pain being diffuse and peri-patellar.  
Diagnosis was patellofemoral pain syndrome of the left knee, 
and an unloader brace for knee pain was prescribed.

The veteran underwent May 2001 VA examination.  He reported 
being able to walk a couple of blocks before having to rest, 
and use of a knee brace without which his knee would buckle 
and give out.  On physical examination there was mild atrophy 
of the left quadriceps muscle of 4+/5.  Range of motion 
testing revealed maximum extension of 0 to 120 degrees 
flexion.  Mild laxity was noted, with negative drawer sign.  
X-rays were noted as unremarkable.  The diagnosis was chronic 
left knee strain/sprain with mild atrophy of quadriceps 
muscle; mild to moderate decrease in endurance.

As regards employment at the Post Office, the veteran 
reported that he had a desk job, but that he had missed many 
days of work, and there was the possibility of suspension 
because of the frequency of absences due to his disability.  

A June 2001 letter from a VA physician noted treatment for 
severe patello-femoral arthritis, and cited limitations 
including avoidance of prolonged positioning, sitting, and 
limited stair climbing.  Non service-connected low back pain 
was also noted, and ice and a brace were recommended.  July 
2001 notes show complaints of sharp and throbbing pain in the 
left knee, with lumbo-sacral pain secondary to knee pain. 
October 2001 notes showed minimal joint line tenderness and 
peripatellar pain, with complaints of popping and giving way 
with pain.

In December 2001, the veteran underwent magnetic resonance 
imaging (MRI) of his knee for reported knee pain.  The images 
were compared with a prior MRI dated in June 1995.  
Impression was one of mild degenerative changes, with no 
evidence of surface tear in the menisci.  There were 
degenerative changes in the patellar tendon, with post 
surgical changes; degenerative signal within the menisci, 
with no definite evidence for surface tear; and 
chondromalacia patella.  The medial and lateral collateral 
ligaments appeared intact and without evidence for sprain 
pattern.

In a January 2002 deferred rating decision referencing total 
disability due to individual unemployability (TDIU) and left 
knee claims, the RO requested that the veteran provide: 
employment records from the Postal Service; records of sick 
leave; whether the employer made any allowances for his left 
knee condition; state whether he was still employed at the 
USPS, and if not, why he left.  If employment had been 
terminated due to his left knee disability, to supply copies 
of that decision and associated medical records.

Subsequently, the veteran submitted letters dated in January 
2002, withdrawing his claim for TDIU, and reporting that he 
was unemployed.

By a VCAA letter dated in March 2002, the RO notified the 
veteran of attempts to secure records from his private 
physicians, Dr. Browne and Dr. Russino, and requested his 
assistance in obtaining any outstanding records.  In an April 
2002 letter, the veteran notified the RO that since he was 
unable to pay $75 to $100 to his private physicians for 
copies of medical records, he wished to have his appeal 
adjudicated without them.


Duty to Assist

Preliminarily, the Board notes that during the pendency of 
this claim, the Veterans' Claims Assistance Act of 2000 
(VCAA) was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The veteran has been provided with several VA examinations to 
determine the nature and extent of his disability.  He and 
his representative have been provided with statements of the 
case and supplemental statement(s) of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In an April 
2001 letter, and VCAA letters dated in January 2002 and March 
2002, the RO requested that the veteran supply information on 
medical providers who examined him, notified him of evidence 
still needed, and what he could do to assist with his claims, 
and what evidence he needed to substantiate his claim.  This 
letter gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  
Additionally, the veteran's representative has been given the 
opportunity to submit written argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). The record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Rating Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations. 
See Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  However, 
where entitlement to compensation has already been 
established, as in this case, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. 

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  VAOPGCPREC 23-
97.  VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

"...separate rating must be based upon 
additional disability.  When a knee disorder 
is already rated under [Diagnostic Code] 
5257, the veteran must also have limitation 
of motion under [Diagnostic Code] 5260 or 
[Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero- 
percent rating under either of those codes, 
there is no additional disability for which a 
rating may be assigned." 

A subsequent VA General Counsel opinion, VAOPGCPREC 9-98 
(August 14, 1998), indicated that "[a] separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59..." under the holding in 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).   See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.  

Traumatic arthritis is rated as analogous to degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

In addition, with any form of arthritis, additional 
considerations include painful motion, joint pain, 
instability, or malalignment, and objective indications of 
pain on pressure or manipulation, muscle spasm, crepitation, 
and active and passive range of motion. 38 C.F.R. § 4.59.  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability. VAOPGCPREC 9-98.

Finally, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a 
separate rating may also be assigned for functional loss of 
use of the knee due to weakness, excess fatigability, 
incoordination, pain or pain on movement. See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40.  The symptoms enunciated in 38 C.F.R. § 4.45, which 
include pain on movement and swelling and recognizes the knee 
as a major joint for purposes of rating disability from 
arthritis.

The left knee disability is currently evaluated as 10 percent 
disabling under Diagnostic Code (Code) 5010, arthritis due to 
trauma, and 20 percent disabling under Code 5257, recurrent 
subluxation and lateral instability.  38 C.F.R. § 4.71a.

In VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001) (Schedule),
Diagnostic Code 5260 provides a 20 percent rating when leg 
flexion is limited to 30 degrees.  A maximum 30 percent 
evaluation is warranted when leg flexion is limited to 15 
degrees.  Under Code 5261, a 20 percent evaluation is award 
when leg extension is limited to 15 degrees.  If leg 
extension is limited to 20 degrees, a 30 percent rating is in 
order.

The Board must determine whether the weight of the evidence 
supports the veteran's claim(s) or is in relative equipoise, 
with the veteran prevailing in either event.  However, if the 
weight of the evidence is against his claim(s), the claim(s) 
must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

A full range of motion of the knee is measured from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate I.  The veteran's most recent examination was performed 
with review of his claims file by the examiner.

Left Knee Instability

The veteran's service-connected left knee disability has been 
rated as 20 percent disabling pursuant to the provisions of 
38 C.F.R. § 4.71a including Diagnostic Code 5257, effective 
from May 2001.  Under this Diagnostic Code, slight recurrent 
subluxation and lateral instability warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate recurrent 
subluxation and lateral instability, and a 30 percent 
evaluation requires severe disability.  The words "slight," 
"moderate" and "severe" are not defined in the Rating 
Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.

Application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
appropriate where, as here, the diagnostic code is not 
predicated on loss of range of motion. Johnson v. Brown, 9 
Vet. App. 7, 11 (1996) (specifically addressing the 
evaluation of a knee disability under Code 5257).  Moreover, 
as functional loss is considered with respect to the rating 
for arthritis discussed below, additional compensation for 
the same symptomatology under Code 5257 is not permitted. 38 
C.F.R. § 4.14 (rating the same disability under various 
diagnoses is to be avoided).  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997) (even if a separate rating for pain is not 
required, the Board is still obligated to provide reasons and 
bases regarding the regulation).

Although the veteran describes giving way of the right knee, 
objective MRI examination in December 2001 reveals medial and 
collateral ligaments intact without evidence of sprain 
pattern.  May 2001 VA examination noted mild laxity, with 
mild atrophy of the quadriceps muscle, and mild to moderate 
decrease in endurance.  However, all previous medical 
evidence is negative for objective confirmation of 
instability or laxity as reflected in July 1995 MRI, no 
evidence of collateral or cruciate ligament disruption; July 
1995 VA note, no laxity of the knee joint; February 1998 VA 
examination, negative drawer signs and negative McMurray's 
test; June 1999 VA examination, no instability or locking; 
June 2000 VA note, negative medio-lateral laxity; February 
2001 VA examination, no gross instability.  The evidence 
supports no more than a 20 percent rating under Code 5257 as 
assigned.  38 C.F.R. § 4.7. 

A higher rating is unwarranted.  Severe recurrent left knee 
subluxation or lateral instability is not shown.  The most 
recent MRI in December 2001 revealed that the medial and 
collateral ligaments appeared intact without evidence of 
sprain pattern, and the anterior and posterior cruciate 
ligaments were intact.  Although the veteran complains of 
popping in the knee and giving way in November 2001 clinic 
visit, gait was normal, the veteran could tandem well.

Use of a brace recognizes that the veteran may suffer from 
some subluxation and instability of the knee; however, the 
evidence of record does not reflect more than moderate 
instability in the general disability picture.  Accordingly, 
an evaluation on the basis of instability in excess of 20 
percent under Diagnostic Code 5257 is not for application for 
the left knee.

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. 3.321(b)(1) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996).  In this regard, the Board 
finds no reason for referral to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  See VAOPGCPREC 6-96.  
There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or interference with 
employment.  Although the veteran relates that he has had to 
take time from work due to left knee problems, there is no 
evidence in the record in support of this assertion.  The 
record indicates that he reported a desk job in May 2001 VA 
examination, showing accommodation of the disability to a 
sedentary position at the Post Office.  Although he reported 
being unemployed in 2002, he has submitted no evidence to 
substantiate this assertion, and he has withdrawn his claim 
based on unemployability.  There is no evidence of unusual 
circumstances to suggest that the veteran is not adequately 
compensated by the regular rating schedule, which already 
contemplates average impairment of earning capacity. 38 
C.F.R. § 4.1.

Left Knee Arthritis

The veteran is evaluated at 10 percent under Diagnostic Code 
5010.  Range of motion testing for the left knee has been 
reported consistently in normal range, as reflected in 
February 1998 VA examination range of 0-120 degrees; June 
1999 VA examination range of 0-80 degrees extension to 
flexion, February 2001 VA note range of 0-100 degrees 
extension to flexion, and May 2001 VA examination range of 0-
120 degrees.  This is productive of a noncompensable rating 
for application under the provisions of Diagnostic Code 5260 
or 5261.  

However, given the demonstrated x-ray findings of arthritis, 
mild atrophy of the quadriceps, symptoms of stiffness and 
swelling on prolonged activity or standing, and subjective 
complaints of severe pain, the Board finds the resulting pain 
and functional loss more closely approximates a separate 
rating of 10 percent for arthritis of the left knee.  See 38 
C.F.R. § 4.59.  See also 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 
Vet. App. at 205-7; Lichtenfels, 1 Vet. App. at 488; 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Although there is subjective evidence of limitation of 
movement on exacerbations that limitation does not meet the 
objective criteria for a higher rating under Code 5260. 38 
C.F.R. § 4.7.  The veteran is not found to have a 
demonstrated functional loss due to pain consistent with more 
than knee flexion limited to 60 degrees or extension limited 
to 5 degrees.  In addition, the record reflects no limitation 
of extension, such that Code 5261 is not for application.  
Moreover, although there are other diagnostic codes that 
provide more than a 10 percent rating, such diagnostic codes 
are not applicable based on the facts in this case.  See 38 
C.F.R. § 4.71a, Code 5256 (ankylosis of the knee), Code 5262 
(impairment of the tibia and fibula).

Because the disability has associated limitation of motion 
and arthritis, the Board must consider functional loss and 
other factors, set forth above. 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206; VAOPGCPREC 9-98.  The 
veteran complains of chronic pain and swelling, particularly 
with use, such that the ability to walk or stand was 
significantly limited.  Objective examination reveals pain on 
motion, joint tenderness, and crepitus.  Nevertheless, the 
Board finds that the veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 10 percent 
evaluation currently assigned is based on the veteran's 
complaints and the clinical findings on examination.  The 
Board finds that the veteran has evidenced no additional 
manifestations not already contemplated.  Based on the 
foregoing, the Board finds that a higher rating based on 38 
C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.

Accordingly, the Board finds that the evidence supports no 
more than a 10 percent disability rating for left knee 
arthritis. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Code 5010.  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107.

ORDER

An increased rating greater than 20 percent for the service-
connected left knee disability on the basis of recurrent 
subluxation or lateral instability is denied.  

A separate rating greater than 10 percent for the service-
connected left knee disability on the basis of arthritis with 
painful motion is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

